Citation Nr: 0002288	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  92 - 17 141	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

Entitlement to service connection for residuals of a neck 
injury.

Entitlement to service connection for residuals of facial 
surgery secondary to an electrical burn.

Entitlement to service connection for memory loss.

Entitlement to service connection for a seizure disorder.

Entitlement to service connection for sleep apnea.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from February 1956 to 
service retirement in February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1991 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

This case was previously before the Board in September 1994 
and in March 1998, and was Remanded to the RO on both 
occasions for additional development of the medical and other 
evidence of record, to include a further search for the 
veteran's missing service medical records and other evidence, 
for current VA examinations of the veteran, and for 
additional development actions described therein.  The 
requested development has been satisfactorily completed, and 
the case is now before the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  The majority of the veteran's service medical records are 
not available.

2.  The claims for service connection for residuals of a neck 
injury, for memory loss, for a seizure disorder, and for 
residuals of facial surgery secondary to an electrical burn 
are plausible because the veteran's assertions and the 
medical and other evidence presented in support thereof must 
be presumed credible.

3.  The veteran's inservice complaints of neck injury were 
acute and transitory, resolving without residual impairment, 
continuity of treatment is not demonstrated.

4.  Residuals of facial surgery for an electrical burn 
preexisted service entry and was noted on service entrance 
examination; the veteran sustained no inservice superimposed 
trauma or aggravation of that disability.


5.  Ameliorative surgery performed during the veteran's 
period of active service to reconstruct preservice facial 
burn injuries did not cause any increase in the severity of 
that condition. 

6.  Memory loss was not manifest during active service, and 
the current medical evidence of record shows that the 
veteran's memory is in the average range, and that his 
cognitive abilities are basically intact.  

7.  The existence of a seizure disorder in the veteran has 
never been witnessed by a health care professional or 
objectively confirmed on CT scans, repeated 
electroencephalograms, or closed circuit television 
monitoring.  

8.  The claim for service connection for sleep apnea is not 
plausible because such disorder was not manifested during 
active service or at any time prior to 1990, more than 13 
years after service retirement, and no nexus has been 
established between that condition and active service.  


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a neck 
injury, for memory loss, for a seizure disorder, and for 
residuals of facial surgery secondary to an electrical burn 
are well-grounded because they are plausible and capable of 
substantiation.  38 U.S.C.A. § 1110, 1131, 5107(a) (West 
1991).  

2.  Degenerative arthritis of the cervical spine was not 
incurred in or aggravated by active service, and the service 
incurrence of arthritis may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991);  
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999). 

3.  Residuals of facial surgery for an electrical burn noted 
on service entrance examination clearly and unmistakably 
preexisted service entry; that disability underwent no 
superimposed trauma or aggravation during active service.  
38 U.S.C.A. §§ 1111, 1137, 1153, 5107(a) (West 1991);  
38 C.F.R. § 3.306 (1999).

4.  Ameliorative surgery performed during the veteran's 
period of active service to reconstruct preservice facial 
burn injuries did not cause any increase in the severity of 
that condition; that preservice injury was not otherwise 
aggravated by service.  38 C.F.R. § 3.306 (b)(1) (1999).

5.  Memory loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

6.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991).

7.  Evidence of a well-grounded claim for service connection 
for sleep apnea not having been submitted, that claim is 
denied.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well-Grounded Claims

The Board finds that the appellant's claims for service 
connection for residuals of a neck injury, for residuals of 
facial surgery for an electrical burn, for memory loss, and 
for a seizure disorder are plausible and are thus "well 
grounded" within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991). We further find that the facts relevant to those 
issues have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that he has been afforded a personal hearing, and 
that he underwent comprehensive VA orthopedic and neurologic 
examinations in connection with his claims in November 1990 
and in May and June 1995, and further radiological and 
electrodiagnostic testing in October 1996.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

The Board finds that the claim for service connection for 
sleep apnea is not well grounded, for reasons which will be 
explained in the Board's analysis of that claim in the latter 
part of this decision.

Portions of the veteran's service medical records are 
missing, and all efforts to locate the absent records have 
been unavailing.  Where service medical records are missing, 
VA's duty to assist the veteran, to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown,  4 Vet. App. 250, 252 (1993); citing Moore v. 
Derwinski,  1 Vet. App. 401, 406 (1991); and  O'Hare v. 
Derwinski,  1 Vet. App. 365, 367 (1991).  The Court has 
further held that "[n]owhere do VA regulations provide that 
a veteran must establish service connection through medical 
records alone."  Stozek v. Brown,  4 Vet. App. 457, 461 
(1993), quoting Cartright v. Derwinski,  2 Vet. App. 24, 25-
26 (1991).  

I.  The Evidence

A report of medical examination, conducted at service entry 
in February 1956, disclosed that the veteran had facial 
scars, including a 9-inch scar at the right side of the neck, 
and a 3-inch scar at the right side of the mouth.  In a 
report of medical history, prepared by the veteran in 
connection with his service entrance examination, he related 
that he had undergone plastic surgery operations at eight 
years of age.  No additional service medical records from the 
veteran's first period of active service are extant.  A 
report of medical examination for service separation and 
reenlistment, conducted in June 1958, disclosed a well-
healed, non-symptomatic burn scar at the corner and part of 
the right side of the lip; a well healed, non-symptomatic 
one-inch scar semicircular scar under the chin, right side; 
and a well healed, non-symptomatic 9-inch surgical scar on 
the neck, residuals of plastic surgery of the nose and neck 
between ages nine and 17 to repair electrical burns, without 
complications or sequelae.  No other abnormalities were 
shown. 

The veteran's DD Forms 214 reflect continuous service in the 
United States Air Force from February 1956 to service 
retirement in February 1977.  The veteran was not awarded any 
combat decorations or awards, and there is no indication that 
he served in combat during any period of service.  

Hospital summaries and treatment records from the United 
States Air Force Medical Center (USAFMC), Scott Air Force 
Base, show that the veteran was admitted to the Urology 
service in January 1971 after experiencing the onset of 
severe left flank pain and urinary urgency and retention.  A 
report of medical history taken on admission cited the 
veteran's statement that he hurt his neck in Thailand three 
years previously, but had no current trouble.  The admission 
examination revealed that his head and neck were normal, and 
he was neurologically intact.  It was noted that he had a 
family history of renal calculus and that as a child he had 
sustained an electrical burn of the right upper lip, 
resulting in excessive fullness and deformity of the lip 
[and] without a vermilion border.  A Narrative Summary shows 
that a pre-surgical examination disclosed that the veteran's 
head and neck were normal.  The suspected renal stone 
subsequently passed without incident, a cystoscopy and 
retrograde X-rays performed using Ketamine as a general 
anesthetic detected no residuals, and the veteran did well 
postoperatively with relief of pain.  He was transferred to 
the plastic surgery service for elective surgery to repair a 
traumatic deformity of the right oral commissure.  

In early February 1971, the initial surgical procedures for a 
staged reconstruction of the veteran's right upper lip were 
carried out, transferring a single pedicle flap from the 
tongue to the right upper lip, and the veteran did well 
postoperatively.  A second procedure was successfully 
undertaken in the third week of February 1971, dividing the 
lingual labial pedicle flap, and he returned to the ward to 
permit the scar to finish healing and mature.  Ketamine was 
not employed as an anesthetic during either of the 
reconstructive procedures involving the veteran's right upper 
lip.  He was returned to duty in March 1971, with additional 
reconstructive procedures planned in six to nine months.  The 
records of the veteran's treatment at the USAFMC, Scott AFB, 
from January to March 1971 include extensive doctor's orders, 
anesthesiologist's records, nurse's notes, and operative 
reports. 

The veteran was readmitted to the USAFMC, Scott AFB, in early 
March 1972 for further staged reconstruction of the right 
oral commissure.  It was again noted that the veteran had 
suffered an electrical burn during childhood, with 
destruction of the right oral commissure, and that the oral 
commissure had been reconstructed at that time by use of 
pedicle material from the anterior neck.  In February 1971, a 
pedicle tongue lip flap had been transferred to recreate the 
vermilion border, and the veteran's current admission was for 
further scar revision and a probable right oral 
commissurotomy.  Examinations revealed that the head and neck 
were normal except for the area of the right mouth requiring 
additional revision, and the veteran was neurologically 
intact.  In early March 1972, the right oral commissure was 
surgically reconstructed under general anesthesia, multiple 
scars in the area were revised by Z-plasty, and the vermilion 
border of the lip was extended to increase the length of the 
upper lip by a sliding flap technique.  Ketamine was not 
employed as an anesthetic during reconstructive procedures.   
He was released from the hospital the day following surgery 
to go home on convalescent leave.  His sutures were removed 
one week following surgery, his incisions healed without 
complications, and he was returned to duty in good condition 
at the end of March 1972 with his incisions having fully 
healed.  The final diagnosis was traumatic deformity, right 
mouth, secondary to electrical burn.  It was noted that the 
injury was caused by an electrical burn during childhood.  
The records of the veteran's treatment at the USAFMC, Scott 
AFB, in March 1972 include extensive doctor's orders, 
anesthesiologist's records, nurse's notes, and operative 
reports. 

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), was received at the 
RO in October 1990, more than 13 years after final service 
separation.  In that document, the veteran claimed service 
connection for memory loss, commencing in 1984; for complex 
partial seizures, beginning in 1969; and for sleep apnea, 
date of onset unknown.  He reported a 1968 neck injury at 
Udorn Air Force Base in Thailand, and facial plastic surgery 
at Scott Air Force Base, Illinois, in 1970-1972.  

In response to an RO request for the names and addresses of 
physicians who had treated him, the veteran responded that he 
had been treated for memory loss, complex partial seizures, 
and sleep apnea by James Bowen at Pacific Medical Center in 
Seattle, Washington.  He stated that he was being treated 
with Dilantin for complex partial seizures; with Vitamin B12 
shots for memory loss; and with a Controlled Positive Air 
Pressure (C-PAP) machine for sleep apnea.  

A November 1990 lay statement from the veteran's spouse, who 
had married him in September 1978, indicated that after 
leaving Alaska in 1987, the veteran began losing weight for 
unknown reasons, eventually losing 65 pounds; and that in 
1988, he began experiencing headaches, continued weight loss, 
periods of being unintelligible, turned gray after a 
"seizure", was unable to remember what happened, and was 
unable to continue helping a friend build a house.  She 
further stated that the problems continued in 1989, with the 
seizures increasing in frequency and memory loss becoming 
more acute, and that physicians at Whidbey Naval Air Station 
referred him to Dr. James Bowen at Pacific Medical Center.

An October 1990 letter from James Bowen, MD, a private 
neurologist at Pacific Medical Center, stated that neurologic 
testing of the veteran in March 1990 disclosed significant 
impairment in new learning abilities, particularly delayed 
recall of verbal material, with cognitive abilities basically 
intact.  In additional, he had a Vitamin B12 deficiency and 
sleep apnea, which had been treated.  Dr. Bowen stated that 
he "felt" that the veteran "may have" complex partial 
seizures, although electroencephalograms, both awake and 
asleep, did not show evidence of epileptiform activity.  He 
indicated that the veteran's history was "quite 
suggestive", and that his symptoms responded to Tegretol.  
He further felt that the veteran's memory loss was due 
primarily to repeated head traumas which the veteran had in 
the past.  Further, he thought that the sleep apnea, complex 
partial seizures, and B12 deficiency might contribute [to his 
memory loss], but thought that the primary problem seemed to 
be post-traumatic.  

A report of VA general medical examination, conducted in 
November 1990, included the veteran's complaints of memory 
loss, seizures, and holding his breath during sleep.  The 
examiner cited the veteran's statement that he sustained a 
neck injury in March 1968 when an aircraft being recovered 
fell, trapping him underneath the wing, causing injury to his 
neck and upper shoulders, and requiring treatment with neck 
traction and the use of a cervical collar.  The veteran 
stated that he had not had problems with his neck for a 
number of years.  Examination revealed that his neck moved 
normally.  The impression was status post neck injury - 
resolved.  

The veteran further informed the VA examiner that he suffered 
a severe electrical burn to his right face and mouth as a 
toddler, and that he underwent numerous surgical procedures.  
He recounted that in 1970, he had additional grafts at the 
right outer aspect of his mouth so that he could seal his 
lips and for cosmetic purposes; that Ketamine was used as an 
anesthetic; and that he had some hallucinations during his 
recovery period.  Examination revealed scarring and some 
deformity of the outer right and lower lips, some flattening 
of the right side of the face, and a large scar on the right 
neck from a graft site.  The impression was status post 
multiple plastic surgeries to face secondary to electrical 
burn existing prior to enlistment.  

The examiner recounted the veteran's statement that in the 
late 1980's he lost weight, had some headaches, and had some 
"spells" during which he would become unintelligible, 
unable to move, develop a gray color, and experience problems 
with memory.  In 1990, he was given a diagnosis of complex 
partial seizures, and was currently taking Dilantin.  The 
veteran's current neurological examination was unremarkable, 
and he was a good historian, could recall the names of teams 
playing in the Monday night football game, though not who 
won, and his distant memory was intact.  The impression was 
memory loss and complex partial seizures.  No tests were 
ordered.

The veteran further related that during his evaluation in 
1990, he was found to have sleep apnea and a Vitamin B12 
deficiency.  He was given a C-PAP machine, and B12 shots.  
The impression was sleep apnea and B12 deficiency.

A rating decision of January 1991 denied service connection 
for the disabilities at issue, giving rise to this appeal.  

A personal hearing was held in June 1991 before a Hearing 
Officer at the RO.  The veteran testified, in pertinent part, 
that he believed that his service medical records had been 
lost at, or in transit from, Elmendorf Air Force Base; that 
the only thing he was being treated for at the time of 
service retirement was his blood pressure; and that his blood 
pressure had since returned to normal.  He further expressed 
the opinion that his seizure disorder started in 1969 as a 
result of being given Ketamine as an general anesthetic while 
undergoing plastic surgery at Scott Air Force Base in 1969, 
testifying that he had a "vision" while recovering similar 
to that which now preceded the onset of his complex partial 
seizures.  He further indicated that he did not mention those 
symptoms, but hid them, and that he is now taking Dilantin.  
His spouse testified that such seizures last from 30 seconds 
to a couple of minutes, and are manifested by the veteran 
stopping his activities, remaining motionless, losing 
awareness, turning "sort of a grayish yellow color", and 
bowing his head before resuming his activities.  She related 
that the memory loss and weight loss began after they moved 
from Alaska to the Seattle area in 1987; that they went for a 
local naval facility for a checkup and were referred to a 
neurologist; and that she had first observed the veteran have 
a seizure about one year prior to the hearing (i.e., June 
1990).  The veteran testified that he worked in Alaska for an 
oil company from service retirement in 1977 to 1987; that his 
employment was discontinued after he did "some irrational 
things"; that they moved to the Seattle area in 1987; that 
sleep apnea was first noted during the testing in 1990; and 
that the testing revealed a left temporal lobe syndrome, 
which he described as the type of post-traumatic epilepsy 
that results from injury.  

The veteran further testified that at the same time he 
received his neck injury "or probably what caused it, was a 
whack on the head.  Kind of an angular whack that caused a 
compression injury in my neck.  It was from the wing of an 
airplane that we were trying to get back up on a gear."  He 
testified that he lost consciousness for an unknown period; 
was taken to a field station and placed in traction; and was 
later air-evacuated to the Philippines, where his neck was 
examined and treated and he was returned to his unit wearing 
a neck brace.  He was unable to recall whether he had a lump 
on his head, bruises, or headaches, but on questioning 
recollected a cut on his forehead.  He indicated that his 
neck had healed; that he was not being treated for neck 
problems; that he did not wear a neck brace; that he had 
never seen a doctor for headaches; and that no physician had 
ever suggested that any headaches were associated with a 1968 
head injury.  

The veteran described his childhood electrical burn to the 
right side of his mouth, with numerous plastic surgery 
operations to rebuild the side of his face and upper and 
lower lip beginning at age nine or ten.  He testified that he 
underwent additional plastic surgery while in service because 
the injured tissue of his face did not grow properly, and his 
oxygen mask did not fit.  He further stated that while 
hospitalized for the surgical removal of kidney stones, 
Ketamine was used as an anesthetic; that he begin to 
experience seizure-like episodes; and that he reported that 
reaction to his physicians.  He was unable to recall the 
frequency of those seizures, or if there were any seizure-
free periods from 1977 to the present time.  The veteran and 
his spouse offered testimony about the onset, frequency, and 
treatment of his sleep apnea.  The veteran was unable to 
recall whether he had sleep apnea or snored while in service.  
A transcript of the testimony is of record.  

Following the testimony, the veteran submitted into evidence 
a page from The Merck Manual describing the pharmacology, 
indications, contraindications, warnings and precautions 
associated with the use of Ketamine HCI, a general 
anesthetic.  

Pursuant to the Board's Remand order of September 1994, 
additional efforts were made to locate the veteran's missing 
service medical records, without success.  Copies of 
treatment records of the veteran from Pacific Medical Center 
were obtained, and the veteran underwent additional VA 
examinations.  

Private treatment records from Pacific Medical Center, dated 
from January 1990 to December 1994, show that the veteran was 
seen by James Bowen, MD, in January 1990 for complaints of 
the sudden onset of decreased memory about three years 
previously, such as forgetting whether he had given 
medication to his horses, finding documents in his computer 
that he had written but could not recall, and not being able 
to find things that he had written.  He also reported brief 
spells of confusion and episodes in which he feels that 
"someone is trying to get me to do something that I don't 
want to do," which leave him feeling exhausted but do not 
trigger any motor abnormalities.  Examination revealed no 
motor, sensory, and reflex deficits.  A neuropsychiatric 
evaluation, CT scan, and electroencephalogram (EEG) were 
ordered.  

The EEG report, dated in February 1990, disclosed no evidence 
of epileptiform discharges, but was suggestive of sleep 
apnea.  A repeat EEG in March 1990 again showed no evidence 
of epileptiform activity, but confirmed sleep apnea.  A 
notation from a psychologist, dated in March 1990, stated 
that evaluation of the veteran was consistent with temporal 
lobe epilepsy, and recommended treatment with Tegretol.  In 
notes dated in April 1990, Dr. Bowen cited the veteran's 
subjective complaints of memory loss for two to three years, 
sleep apnea since childhood, and complaints of spells of 
intense fear, with diminished responsiveness but no sensory 
or motor focal abnormality, associated with pain over the 
right parietal area over the right ear.  A complete 
neurological examination revealed no abnormalities.  He noted 
that, despite the fact that asleep and awake EEG's showed no 
sign of epileptiform discharges and a CT scan was negative, 
the veteran might have an atypical seizure disorder.  He 
planned to initiate treatment with Dilantin.  Records dated 
in May and June 1990 show that the veteran's subjective 
memory loss complaints were unchanged, but his sleep apnea 
had improved with the use of a C-PAP machine.  Neurological 
examinations conducted during both appointments revealed no 
abnormalities.  

A treatment note by Dr. Bowen dated in August 1990 referred 
to the veteran as an "interesting patient with previous head 
trauma, probable temporal lobe seizure disorder and impaired 
STM [short-term memory]; we hypothesize static encephalopathy 
accounting for STM loss secondary to previous shearing 
injuries."  The clinical impression was: Question of complex 
partial seizures.  A neurological examination was 
unremarkable, and it was noted that the veteran long-term 
memory was intact.  A diagnostic imaging study in September 
1990 revealed normal absorption of Vitamin B12.  The veteran 
was scheduled for weekly B12 shots.

The veteran continued to be seen on a regular basis at the 
Pacific Medical Center for complaints of seizures, memory 
deficits, sleep apnea, and a B12 deficiency, and his 
treatment with Dilantin and B12 shots was continued.  
Tegretol was discontinued due to a skin rash.  Neurological 
examinations continued to reflect no abnormalities.  In 
October 1990, the veteran stated, for the first time, that he 
could now recall having the seizure-like episodes since 1969 
but was unaware of their cause.  In February 1991, the 
veteran was noted to have end-gaze nystagmus, while an entry 
in April 1991 showed that the factors contributing to the 
veteran's memory loss included multiple head traumas, B12 
deficiency, obstructive sleep apnea, and complex partial 
seizures.  In July 1991, the veteran stated that he did not 
believe that he was having seizures; that he sometimes 
awakened during the day from a nap and was a little confused; 
and that his spouse had noted no seizures.  Neurological 
examination was normal except for a slight decreased 
sensation in the right hand.  Entries dated in October 1991 
and in January, February, April, June, and September 1992 
again attributed the veteran's memory loss to head trauma, 
B12 deficiency, sleep apnea, and complex partial seizures, 
while repeated neurological examinations continued to 
demonstrate no pertinent abnormalities.  

In a Neurological Clinic Note, dated in December 1992, Dr. 
Bowen repeated the assertion that the veteran's memory loss 
was due to head trauma, B12 deficiency, sleep apnea, and 
complex partial seizures, while acknowledging that the 
existence of a seizure disorder had never been demonstrated.  
He recommended that the veteran undergo extensive closed 
circuit television (CCTV) monitoring to document the nature 
of his seizures.  Neurological notes by Dr. Bowen, dated in 
March 1993, showed that the veteran continued to have 
seizures on Dilantin and on Valproate (Valproic Acid); that 
his EEG was normal; and that there was no strong evidence 
that he was treating the right disease.  He again recommended 
CCTV monitoring to document the nature of the spells.  In May 
1993, Dr. Bowen noted that Tegretol, Dilantin, and Depakote 
had failed to control the veteran's seizures, and that the 
veteran had been unable to complete the CCTV monitoring 
because of disruptions with his job.  In November 1993, he 
stated that the veteran's history of complex partial seizures 
had never been fully convincing, citing his normal EEG's, the 
inability of standard anti-convulsants to control his 
seizures, and the veteran's inability to agree to a period of 
CCTV monitoring.  The veteran's diagnosis of complex partial 
seizures was changed to possible complex partial seizures 
and, subsequently to history of complex partial seizures.

In March 1994, the veteran underwent seven days of continuous 
CCTV monitoring with simultaneous EEG monitoring at the 
University of Washington Medical Center.  The report of that 
monitoring disclosed that no seizures were recorded, and that 
there was no evidence of epileptiform discharges or activity, 
and no abnormal EEG waves.  Dr. Bowen stated that there was 
no evidence that the veteran had a seizure disorder; that the 
veteran was unable to describe those episodes other than as 
unpleasant feelings, déjà vu, flashbacks, or "losing time"; 
and that his spells must represent a nonseizure problem.  A 
history and physical prepared in the Primary Care Clinic in 
April 1994 stated that the veteran's medical history included 
"numerous prior head traumas."  Thereafter, treatment notes 
from Pacific Medical Center through December 1994 continued 
to cite an undocumented history of "several prior head 
traumas", to note that CCTV monitoring had disclosed no 
evidence of seizures; and to suggest that the veteran 
possibly had a panic disorder or PTSD, although the latter 
was considered less likely.  

Outpatient treatment records from the Whidbey Naval Hospital, 
Oak Harbor, Washington, dated from October 1994 to November 
1998, show that the veteran was seen for complaints of 
headaches, memory loss, sleep apnea, benign prostatic 
hypertrophy, an elevated prostate antigen level, a seizure 
disorder, hypertension, and for pain in the right wrist, 
neck, shoulder, ribs, and thigh pain, diagnosed as fibrosis.  
During a psychiatric evaluation in December 1994, he related 
that he sustained a head injury in an airplane crash in March 
1968, and was subsequently medically retired from the US Air 
Force.  He stated that he had a seizure episode in 1987 after 
losing his job due to deteriorating cognitive functioning, 
wrecked his car, and had not driven since that incident.  He 
continued to obtain refills for Valproate.  He was referred 
for an evaluation of his claimed seizure disorder.

An EEG report from Madigan Army Medical Center, dated in 
February 1995, disclosed no evidence of focal slowing or 
epileptiform activity, and the report stated that there were 
no activities associated with epilepsy.

A summary of VA hospitalization for observation and 
evaluation, conducted in May and June 1995, shows that the 
veteran was admitted for evaluation of spells thought to be 
seizures.  The veteran related a history of spells since 
1990, described as lasting a few seconds, associated with an 
unpleasant feeling and déjà vu phenomena, but without loss of 
consciousness or falling.  He further reported a history 
which included compression fracture at C6-7; a history of 
head trauma; migraines; possible panic attacks; questionable 
PTSD; and a history of a right facial burn in 1969.  His 
medications included Sertaline and Valproic Acid (Valproate). 
Examination on admission revealed that the veteran looked 
depressed, with flat facies, and would not look into the 
examiner's eyes.  His right face showed scars secondary to an 
electrical burn and hearing was mildly decreased on the 
right, while the remainder of the examination revealed no 
motor, sensory, or reflex deficits.  He was admitted to the 
Neurology service, continuous CCTV monitoring with 
simultaneous EEG monitoring was initiated, and his 
anticonvulsant medications were tapered off.  Such monitoring 
continued for a period of 11 1/2 days, with mini-sphenoidal 
leads in place the last 3 1/2 days.  The veteran reported seven 
"events" during the period of monitoring, described as a 
sinking feeling, visual flashbacks, and changes in sensation 
that were "difficult to describe."  Although six of those 
events were recorded, review of the videotape did not reveal 
any abnormal activity, and the veteran did not change his 
activities or display any obvious changes in behavior during 
those events.  In addition, the EEG monitor did not show any 
change in background activity, and no epileptiform discharges 
were seen during those events.  The EEG evaluation report 
stated that none of the events described were epileptic in 
nature.  An MRI scan of the brain with and without contrast 
was 

normal, with no evidence of infarct, mass, fluid collection, 
or hemorrhage.  Neurodiagnostic tests with CO2 induction did 
not evoke any panic attacks, no clinical events occurred, and 
no EEG changes were detected.  

A report of VA psychological consultation, dated in September 
1995, was based upon interviews with the veteran and his 
spouse during the previous May, June, and July, and findings 
on administration of the WAIS-R, WMS-R, and MCMI tests.  The 
report noted the veteran's complaints of frequent seizures 
when not on medication, and cited a history offered by the 
veteran which included "a lot of trauma" in the 1960's, 
including head injuries, with reconstructive surgery to his 
face following a re-injury of damage from a childhood 
electrical burn.  He stated that he was a manager for an oil 
company in Alaska for 10 1/2 years until 1987, when he lost his 
job after experiencing difficulty in remembering what he was 
doing for over a week.  He related that he had not driven for 
4 to 5 years except to the store.  Psychological testing 
revealed average to above-average intelligence, with a poor 
performance on a task requiring sustained attention and 
concentration on a visual, spatial learning task; average 
memory functioning except for low average attention and 
concentration; personality testing within the normal range; 
and average cognitive functioning.  When advised of those 
findings, the veteran expressed discouragement at the 
results, continuing to maintain that his cognitive 
functioning is currently less that it once was.  He further 
appeared frustrated and confused over the findings from his 
neurological work-up.  

A request for VA X-ray examination of the veteran's cervical 
spine and assessment of residuals noted that he reported a 
history of compression fracture of the cervical spine at C6-
7, and that there was no objective evidence showing such 
fracture.  A report of anteroposterior and lateral views of 
the cervical spine revealed straightening of the spine down 
to the C6-7 level, possibly due to muscle spasm; extensive 
degenerative disc disease of the cervical spine, most 
extensive at the C5-6 level; and uncovertebral joint disease 
throughout this section of the cervical spine, without 
evidence of facet involvement.  The radiographic impression 
was extensive degenerative disc disease of the cervical 
spine, with no evidence of prior fracture.  

An April 1996 report of CT brain scan of the veteran at 
Whidbey General Hospital was negative, and no abnormalities 
were detected.

In June 1998, the veteran underwent neurological evaluation 
by a specialist at Northwest Neuroscience Institute.  The 
report of that evaluation cited the veteran's 
complaints of memory problems for the past nine years, 
including forgetting names, places, and dates; right face 
numbness since Vietnam war trauma; diminished hearing, 
bilateral tinnitus, and migraine headaches with no true 
visual aberrations and relieved by Tylenol; and occasional 
neck pain and stiffness associated with documented pathology 
at C6-7.  The veteran related that he was in a plane crash in 
Vietnam; that he struck the instrument panel with his head 
and was hospitalized for months; and that he did not require 
brain surgery, but had reconstructive surgery of the right 
side of his face, leaving him with a right facial weakness.  
He further related that he had experienced a seizure disorder 
since about 1978, lasting only a few seconds and without 
tonic-clonic convulsive movements, oral injury, or 
incontinence, and consisting of a fugue-like state in which 
he relives an unpleasant experience.  He stated that his wife 
had observed only one seizure in the past, during which he 
became "gray" and his head slumped forward on his chest.  

The veteran's neurological examination revealed a diminished 
recent recall, a reflex deficit in the C5 and C8 dermatomes, 
and a mildly decompensated tandem walk.  There was no 
evidence of sensory deficit and no evidence of motor deficit 
apart from a post-traumatic weakness of the right face.  The 
neurological impression was senile dementia of the 
Alzheimer's type, while differential diagnoses included 
memory disorder associated with seizures, dementia of toxic 
metabolic origin, paraphysiological stress disorder, or other 
intracranial pathology.  A brain scan, MRI scan, and 
neurocognitive testing was recommended.

Records from the Whidbey Naval Hospital show that the veteran 
continued to be seen at that facility for various complaints, 
including joint pain, prostate problems, arthritis, and 
seizures, and that he continued to be prescribed Valproic 
Acid. 


II.  Analysis

At the outset of its review of the veteran's claims for 
service connection for residuals of a neck injury, for 
residuals of facial surgery for an electrical burn, for 
memory loss, and for a seizure disorder, the Board is 
required to determine whether those claims were well-
grounded.  That is, whether there is medical evidence which 
contains a current diagnosis of each of those conditions, 
whether there is competent lay or medical evidence showing 
those disabilities during active service; and whether there 
is competent medical evidence linking those disabilities to 
active service.  A preliminary review discloses that the 
record contains diagnoses of residuals of a neck injury, of 
residuals of facial surgery for an electrical burn, of memory 
loss, and of a seizure disorder; that the veteran has offered 
written statements and oral testimony asserting that 
residuals of a neck injury, residuals of facial surgery for 
electrical burns, a seizure disorder, and a forehead 
laceration were each present in service; that a private 
neurologist has indicated that memory loss was caused by the 
veteran's seizure disorder, while his seizures are due 
primarily to "repeated head traumas which he had in the 
past"; and that other medical evidence associates the 
veteran's residuals of facial surgery and cervical pain to 
inservice injury.

Evidentiary assertions on or accompanying the Veteran's 
Application for Compensation or Pension (VA Form 21-526), and 
the supporting evidence must be presumed to be true for 
purposes of determining a well-grounded claim.  King v. 
Brown,  5 Vet. App. 19, 21 (1993);  Murphy v. Derwinski,  1 
Vet. App. 78, 81 (1990).  Exceptions to that rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion. King, id., at  21 (1993);  Espiritu v. 
Derwinski,  2 Vet. App. 492 (1992);  Tirpak v. Derwinski,  2 
Vet. App. 492 (1992).  

The Board is obliged to presume that the factual statements 
of the veteran are credible because, at the threshold point 
of establishing well groundedness, he had made no evidentiary 
assertions which exceed his competence as a layman or that 

were not otherwise supported in the record.  In addition, the 
Board is bound to presume that the statements and medical 
opinions expressed by the veteran's treating physician, Dr. 
Bowen, and other health care professionals are credible.  
Y. T. v. Brown,  9 Vet. App. 195, 201 (1996);  King, at 21 
(1993);  Murphy, at 81 (1990).  However, the presumption of 
credibility applies only for purposes of determining well 
groundedness, and does not continue during consideration on 
the merits.  In additional, the Board is mindful that the 
absence of a large portion of the service medical records 
heightens the Board's duty to assist the veteran, to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule.  Milostan 
v. Brown,  4 Vet. App. 250, 252 (1993). 

Service Connection for Residuals of a Neck Injury

The veteran's service medical records show that an admission 
medical history taken at Scott AFB in January 1971 cited the 
veteran's statement that he hurt his neck in Thailand three 
years previously, but had no current trouble.  The admission 
examination revealed that his head and neck were normal, and 
he was neurologically intact.  A pre-surgical examination 
also disclosed that the head and neck were normal.  On 
readmission in March 1972, examination again revealed that 
the head and neck were normal.  

In his original application for VA disability compensation 
benefits in October 1990, the veteran claimed, in part, a 
1968 neck injury at Udorn Air Force Base in Thailand.  On VA 
examination in November 1990, the veteran stated that he 
sustained a neck injury in March 1968 when an aircraft being 
recovered fell, trapping him underneath the wing, causing 
injury to his neck and upper shoulders, and requiring 
treatment with neck traction and the use of a cervical 
collar.  The veteran stated that he had not had problems with 
his neck for a number of years.  Examination revealed that 
his neck moved normally, and his neurological examination was 
unremarkable.  The impression was status post neck injury - 
resolved.  


At his personal hearing, the veteran testified that he 
received a blow from the wing of an airplane being recovered 
that caused a compression injury in his neck; that he lost 
consciousness for an unknown period, and was taken to a field 
station, placed in traction, and later air-evacuated to the 
Philippines.  After his neck was examined and treated, he was 
returned to his unit wearing a neck brace.  He indicated that 
his neck had healed; that he was not being treated for neck 
problems; that he did not wear a neck brace; that he had 
never seen a doctor for headaches; and that no physician had 
ever suggested that any headaches were associated with a 1968 
head injury.  He was unable to recall whether he had a lump 
on his head, bruises, or headaches, but recollected a cut on 
his forehead.  

The medical record in this case is silent for objective 
clinical findings or X-ray evidence of a cervical or neck 
injury during active service or for more than 18 years after 
final service separation.  The record shows that repeated 
neurological examinations of the veteran by Dr. Bowen, a 
board-certified neurologist, during the period from January 
1990 to December 1994, failed to disclose any neurological 
abnormalities associated with a neck or cervical injury.  No 
neurological abnormalities associated with a neck injury were 
shown on examination at the University of Washington Medical 
Center in March 1994, and none were shown during the period 
of VA hospitalization for observation and evaluation in May 
and June 1995 (although the veteran reported a history of 
compression fracture at C6-7).  In fact, the first medical 
evidence establishing the presence of a disability of the 
cervical spine is the report of VA X-ray examination of the 
veteran's cervical spine in June 1995, which disclosed 
extensive degenerative disc disease of the cervical spine, 
most extensive at the C5-6 level; and uncovertebral joint 
disease throughout this section of the cervical spine, with 
no evidence of prior fracture.  Most significantly, there was 
no evidence or findings of trauma or of post-traumatic 
arthritis of the cervical spine.  

The Board does not find the presence of degenerative 
arthritis of the cervical spine to be of particular 
significance in view of the veteran's complaints of pain in 
the 

right wrist, neck, shoulder, ribs, and thigh pain while being 
seen at Whidbey Naval Hospital, or the X-ray findings of 
arthritis in several joints, suggesting a generalized 
condition rather that an isolated or localized pathology. 

The chronicity provisions of  38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of  38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).

In this case, however, the veteran was never shown by 
objective clinical evidence to have a chronic neck condition 
in service or at any time prior to June 1995.  At least three 
examinations in 1971 and 1972 showed no abnormalities of the 
head or neck.  When asked to provide evidence of private 
treatment for his claimed disabilities, no evidence 
pertaining to treatment of a neck or cervical disability was 
forthcoming. Further, the veteran has acknowledged on various 
occasions that he had no neck trouble (January 1971); that he 
had not had any problems with his neck for a number of years 
(VA examination, November 1990); and that he was not being 
treated for neck problems and did not wear a neck brace 
(Personal Hearing, June 1991).  There is no competent medical 
evidence which relates the veteran's degenerative arthritis 
of the cervical spine to any inservice trauma or pathology.  

Based upon the foregoing discussion, the Board finds that the 
claim for service connection for residuals of a neck injury 
is without merit, and that claim is denied.  

Service Connection for a Seizure Disorder

The veteran has claimed service connection for a seizure 
disorder, variously diagnosed as complex partial seizures, an 
atypical seizure disorder, and temporal 

lobe epilepsy, and has advanced several theories to link such 
disability to his periods of active service.  First, he 
claims that his seizures are secondary to a head injury 
sustained in 1968 when an aircraft fell while being 
recovered, causing him to sustain a head injury.  However, 
during examinations at Scott AFB in 1971 and 1972, the 
veteran made no reference to head trauma, but mentioned only 
a transient neck injury, and the three reports of examination 
in 1971 and 1972 showed that he had no abnormalities of the 
head and neck, and was neurologically intact.  In addition, 
his original claim for VA disability compensation benefits 
(VA Form 21-526) cited a March 1968 neck injury, but made no 
mention of a head injury.  To the same point, on VA 
examination in November 1990, the veteran described that 
event without making any reference to a head injury, and 
stated that the incident caused injury to his neck and upper 
shoulders.  At his personal hearing, the veteran made no 
reference to a head injury in his description of the event, 
his injuries, and his subsequent treatment, and only cited a 
laceration of the forehead upon direct questioning as to 
whether he had sustained any head injury during that 
incident.  He further stated that he had never seen a doctor 
for headaches; and that no physician had ever suggested that 
any headaches were associated with a 1968 head injury.  

Further, the veteran has contended that his seizure disorder 
is the result of the use of Ketamine as an anesthetic during 
his treatment for kidney stones in 1971, or his facial 
reconstruction surgeries in 1971 and 1972.  However, no one 
has associated the use of Ketamine with seizures in the 
veteran except the veteran himself and, as a lay person, he 
is not competent to express an opinion as to the cause of a 
disability because he lacks medical training.  See Robinette 
v. Brown,  8 Vet. App. 69, 75-76 (1995);  Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992).  If such testimony is not competent, it 
cannot be probative.  Further, the excerpt from The Merck 
Manual as to possible side effects of the use of Ketamine 
does not mention the veteran or show that, in fact, he 
suffered any such side effects, and no such side effects or 
discussions with attending physicians pertaining to side 
effects are shown in the service hospital records, doctor's 
notes, anesthesiologist's notes, nurses's notes, or 
otherwise. Further, the Court has held that a veteran's lay 
opinion, coupled with reliance on medical 

treatises, is insufficient to satisfy the medical nexus 
requirements necessary for an award of service connection, 
although such may establish bare plausibility.  See Wallin v. 
West,  No. 97-1023 (U.S. Vet. App. Oct. 16, 1998);  Sacks v. 
West,  11 Vet. App. 314 (1998);  Libertine v. Brown,  9 Vet. 
App. 521 (1996).

The Board's review of the record shows that every diagnosis 
of a seizure disorder contained in the record is based upon 
an uncritical acceptance of an unsubstantiated history of 
head trauma recounted by the veteran.  The Court has held 
that "[A] bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In a claim 
for service connection for hearing loss, the Board was not 
required to accept a doctor's opinions that were based on the 
appellant's recitation of his or her own medical history.  
Godfrey v. Brown, 8 Vet. App. 113 (1995).

The Board notes that Dr. Bowen treated the veteran from 
January 1990 to December 1992, ignoring the fact that both 
repeated EEG's and CT brain scans revealed no evidence of a 
seizure disorder, before acknowledging that the existence of 
a seizure disorder had never been demonstrated; that there 
was no strong evidence that he was treating the right 
disease; and that the veteran's history of complex partial 
seizures had never been fully convincing.  After the veteran 
underwent seven days of continuous CCTV monitoring with 
simultaneous EEG monitoring at the University of Washington 
Medical Center in March 1994, with no evidence of 
epileptiform discharges or activity and no abnormal EEG 
waves, Dr. Bowen stated that there was no evidence that the 
veteran had a seizure disorder.  That finding was confirmed 
on continuous CCTV monitoring with simultaneous EEG 
monitoring at a VA medical facility in May and June 1995, 
which showed no change in background activity, and no 
epileptiform discharges during claimed seizure events.  The 
EEG evaluation report stated that none of the events 
described were epileptic in nature, and a MRI scan of the 
veteran's brain with and without contrast was normal, with no 
evidence of infarct, mass, fluid collection, or hemorrhage.  
There was no evidence of post-traumatic brain damage.  

The Board finds that there is no competent evidence showing 
that the veteran now has, or has ever had, a seizure 
disorder.  Accordingly, service connection for a seizure 
disorder is denied. 

Service Connection for Memory Loss

The veteran has claimed service connection for memory loss, 
and has offered medical evidence that attributes his memory 
loss to repeated past head traumas, to previous head trauma, 
and to static encephalopathy accounting for short term memory 
loss secondary to previous shearing injuries.  The difficulty 
with those hypotheses is that the veteran has never been 
shown by competent medical evidence to have sustained a head 
injury.  Further, Dr. Bowen's October 1990 letter diagnosing 
memory loss in the veteran acknowledged that the veteran's 
cognitive abilities were basically intact, and attributed his 
subjective complaints of memory loss to sleep apnea, complex 
partial seizures, and a Vitamin B12 deficiency, none of which 
are service-connected disabilities.  In addition, he failed 
to note that neuropsychiatric testing, repeated EEG's in 
February and March 1990, and a CT brain scan in March 1990, 
had failed to disclose any findings indicative of cerebral 
atrophy, hemorrhage, infarct, or dysfunction, organic brain 
syndrome, or other evidence of traumatic brain injury.  He 
repeatedly describes the veteran's complaints of memory loss 
as subjective and, at another point, acknowledges that the 
veteran's long-term memory is intact.

In addition, the report of VA psychological evaluation 
reported in September 1995 disclosed that the veteran's 
memory functioning was in the average range.  The record in 
this case shows that both the veteran and his spouse report 
the sudden onset of memory loss in 1987 (although the veteran 
has also claimed several subsequent dates of onset); that 
such complaints are entirely subjective; and that actual 
memory loss in the veteran has not been clinically 
demonstrated during service, at any time following service 
retirement, or currently.

Based upon the foregoing, service connection for memory loss 
is denied.  

Service Connection for Residuals of Facial Surgery Secondary 
to an Electrical Burn

A report of medical examination, conducted at service entry 
in February 1956 disclosed that the veteran had facial scars, 
including a nine-inch scar at the right side of the neck, and 
a three-inch scar at the right side of the mouth.  In a 
report of medical history, prepared by the veteran in 
connection with his service entrance examination, he related 
that he had undergone plastic surgery operations at eight 
years of age.  His service separation examination, conducted 
in June 1958, again disclosed a well-healed, non-symptomatic 
burn scar at the corner and part of the right side of the 
lip; a well healed, non-symptomatic one-inch scar 
semicircular scar under the chin, right side; and a well 
healed, non-symptomatic nine-inch surgical scar on the neck, 
residuals of plastic surgery of the nose and neck between 
ages nine and 17 to repair electrical burns, without 
complications or sequelae.  

Every veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for  service, 
except as to defects, infirmities, or disorders noted at  
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991);  38 C.F.R. §  
3.304(b) (1999).

The Board finds that the veteran's residuals of facial 
surgery secondary to an electrical burn clearly and 
unmistakable preexisted service entry, and that those scars 
were noted on his service entrance examination.  Accordingly, 
the only matter at issue is whether those residuals of facial 
surgery secondary to an electrical burn underwent any chronic 
increase in severity during the veteran's period of active 
service.  38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306 
(1999).

A report of medical history taken at the time of the 
veteran's admission to the USAFMC, Scott AFB, in January 1971 
cited the veteran's statement that as a child he had 
sustained an electrical burn of the right upper lip.  He made 
no reference to any subsequent facial injury or aggravation.  
A Narrative Summary shows that he was seen in the plastic 
surgery service for elective surgery to repair a traumatic 
deformity of the right oral commissure sustained in 
childhood.  The records of the veteran's treatment at the 
USAFMC, Scott AFB, from January to March 1971 include 
extensive doctor's orders, anesthesiologist's records, 
nurse's notes, and operative reports.  None of those 
documents make any reference to any intercurrent or inservice 
injury involving the veteran's face.  He was readmitted in 
March 1972 for further staged reconstruction of the right 
oral commissure, and it was again noted that the veteran had 
suffered an electrical burn during childhood, with 
destruction of the right oral commissure, and that the oral 
commissure had been reconstructed by use of pedicle material 
from the anterior neck.  There was no reference to any 
intercurrent or inservice injury involving the veteran's 
face.

The Board notes that the veteran has acknowledged on VA 
examination in November 1990 and in testimony at his personal 
hearing in June 1991 that he sustained an electrical burn to 
the right side of his mouth in childhood, with numerous 
plastic surgery operations to rebuild the side of his face 
and upper and lower lip beginning at age nine or ten.  He 
testified that he underwent additional plastic surgery while 
in service because the injured tissue of his face did not 
grow properly, and his oxygen mask did not fit.  There was no 
reference to any inservice or intercurrent injury involving 
the veteran's face.  On VA examination in November 1990, he 
stated that he suffered a severe electrical burn to his right 
face and mouth as a toddler; that he underwent numerous 
surgical procedures; and that in 1970 he had additional 
grafts at the right outer aspect of his mouth so that he 
could seal his lips and for cosmetic purposes.  

The record is devoid of competent medical evidence 
establishing any inservice aggravation or increase in the 
severity or degree of disability associated with the 
veteran's preservice residuals of facial surgery secondary to 
an electrical burn. 
Further, the veteran never claimed any inservice injury to 
his face prior to a psychiatric evaluation in December 1994 
when he related, for the first time, that he sustained a head 
injury in an airplane crash in March 1968, and was 
subsequently medically retired from the U.S. Air Force.  In 
May 1995 he recounted a history which included a right facial 
burn in 1969, while on VA psychological consultation in 
September 1995 he offered a history which included "a lot of 
trauma" in the 1960's, including head injuries, with 
reconstructive surgery to his face following a re-injury of 
damage from a childhood electrical burn.  A neurological 
evaluation in June 1998 cited the veteran's complaints of 
right face numbness since Vietnam war trauma, and his 
statements that he was in a plane crash in Vietnam; that he 
struck the instrument panel with his head and was 
hospitalized for months; and that he did not require brain 
surgery, but had reconstructive surgery of the right side of 
his face, leaving him with a right facial weakness.  None of 
the veteran's assertions regarding inservice burns, war 
trauma, aircraft crashes, facial re-injury, or medical 
retirement are shown to have any basis in fact, and none are 
supported in the medical or evidentiary record.  

The Board finds that the veteran's residuals of facial 
surgery secondary to an electrical burn that preexisted 
service entry, and that no increase in severity occurred or 
was demonstrated during active service.  The Board further 
finds that the veteran underwent ameliorative surgery during 
active service in 1971 and in 1972 to relieve his residuals 
of facial surgery secondary to an electrical burn, and that 
such surgery was not occasioned by any superimposed inservice 
trauma or aggravation.  

Further, governing regulations provide that the usual effects 
of medical and surgical treatment in service, having the 
effect of ameliorating disease or other conditions incurred 
before enlistment, including postoperative scars, absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury was otherwise 
aggravated by service.  38 C.F.R. § 3.306 (b)(1) (1999).  
Accordingly, the veteran is not entitled to service 
connection for his preservice residuals of facial surgery 
secondary to an electrical burn, or for the residuals, if 
any, of the ameliorative surgery performed in 1971 and 1972 
to reconstruct his preservice residuals of facial surgery 
secondary to an electrical burn.  

Service connection for residuals of facial surgery secondary 
to an electrical burn is denied.



Claim Not Well-Grounded

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for sleep apnea.  If he has 
not, his appeal must fail, and VA is not obligated to assist 
him in the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Court has defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claim of entitlement to 
service connection for sleep apnea is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  See Grottveit, at 93;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (1998).  Sleep 
apnea is not one of those disabilities.
While the veteran has a medical diagnosis of sleep apnea, 
sleep apnea was not shown during active service by competent 
lay or medical evidence.  Further, the veteran has 
acknowledged that sleep apnea was first shown on testing 
performed at Pacific Medical Center in January 1990 or 
subsequently, while reports of treatment at Pacific Medical 
Center repeatedly cite the veteran's statement that he has 
had sleep apnea since childhood.  Finally, there is no 
competent medical evidence 

establishing a nexus between the veteran's period of active 
service and his sleep apnea.  Accordingly, the claim of 
entitlement to service connection for sleep apnea is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991);  Caluza v. 
Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 
604 (Fed. Cir. 1996).

Evidence of a well-grounded claim for service connection for 
sleep apnea not having been submitted, that claim is denied.  

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet.App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claim for service connection for sleep apnea well 
grounded by submitting clinical evidence showing the presence 
of that disability during active service or on service 
separation examination, or by submitting competent medical 
evidence linking or relating that disability to trauma or 
pathology experienced during active service.  Robinette v. 
Brown,  8 Vet.App. 69, 74 (1995).

Although the Board has considered and denied the veteran's 
claim for service connection for sleep apnea on a ground 
different from that of the RO, that is, on the basis of 
whether the veteran's claim for service connection for that 
disability is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by this decision.  In assuming that the claim for 
service connection for sleep apnea was well grounded, the RO 
accorded the veteran greater consideration than that claim 
warranted under the circumstances.  Bernard v. Brown,  4 
Vet.App. 384, 392-394 (1993).  To remand this case to the RO 
for consideration of the issue of whether the appellant's 
claim for service connection for sleep apnea is well grounded 
would be pointless and, in light of the legal authority cited 
above, would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. 16-92);  57 Fed. Reg. 
49, 747 (1992).


ORDER

The claims of entitlement to service connection for residuals 
of a neck injury, for residuals of facial surgery secondary 
to an electrical burn, for memory loss, and for a seizure 
disorder are denied.

Evidence of a well-grounded claim for service connection for 
sleep apnea not having been submitted, that claim is denied.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

